Title: To John Adams from Aaron Putnam, 30 April 1800
From: Putnam, Aaron
To: Adams, John



Respected Sir
New York Wednesday Morng. 30 Apr. 1800

With a Heart replete with gratitude, permit me to express to you Sir, the high Sence I shall ever entertain of your kind & very friendly attentions whilst at Phila., no personal considerations could have induced me so soon to have trespassed on your goodness—but the anxious solicitude of my constituants I hope will be a sufficient apoligy for my requesting the favour of your permitting Mr. Shaw to drop me a line by the earliest opportunity after you have been pleased to make a desicion on the business of my embassy. With the greatest / Respect & esteem I have the / honour Sir to be your Devoted Friend / & H Servant
Aaron Putnam